                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

MCAUTHUR WHITE, JR.                                   CIVIL ACTION NO. 18-1185

                                                      SECTION P
VS.
                                                      JUDGE TERRY A. DOUGHTY

LINCOLN PARISH DETENTION                              MAG. JUDGE KAREN L. HAYES
CENTER, ET AL.

                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge=s Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff McAuthur White, Jr.=s

claims are DISMISSED WITH PREJUDICE.

       MONROE, LOUISIANA, this 17th day of October, 2018.




                                                   ______________________________________
                                                     TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
